Bates, Judge,
delivered the opinion of the court.
This was an action in the nature of ejectment, which was tried before the court without a jury.
The record does not show any instructions or declarations of law given or refused by the court. Upon the trial, the court gave judgment for the defendant. We cannot tell what was decided in the court below.
It is argued in this court that the court below improperly admitted evidence given in the lower court by the defendant.
The objections to the testimony given do not appear in the record. Indeed, it does not properly appear that any objection at all was made, the only statements being that the plaintiff “ excepted to the reading ” of certain papers in evidence. There is nothing in the case which we can review.
The other judges concurring,
the judgment is affirmed.